Order entered January 25, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-00636-CR

                         CEDRIC DERRELL MILLAGE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-80247-07

                                            ORDER
        The Court REINSTATES the appeal.

       On December 13, 2012, we ordered the trial court to make findings of fact regarding why

the reporter’s record had not been filed. On January 16, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the December 13, 2012 order.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID W. EVANS
                                                              JUSTICE